—Judgment, Supreme Court, Bronx County (Arlene Silverman, J.), rendered August 10, 1992, convicting defendant, after jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant failed to preserve his current claim of a jury charge error by specific objection at trial (CPL 470.05). In any event, we note that the trial court properly instructed the jurors that there was no evidence from which their question might be answered (see, People v Brown, 155 AD2d 306, 307, lv denied 75 NY2d 811). Additionally, the trial court fully instructed the jury with respect to credibility determinations, and its findings in that regard, supported by the record, will not be disturbed by this Court (People v Siu Wah Tse, 91 AD2d 350, 352, lv denied 59 NY2d 679). Concur—Murphy, P. J., Ellerin, Ross, Nardelli and Williams, JJ.